         Case:
           Case1:21-cr-00184 Document
                 1:21-cr-10131-LTS    #: 1 Filed:
                                   Document    1-303/22/21 Page 1 ofPage
                                                    Filed 04/22/21   2 PageID
                                                                         1 of 2#:1

       ),/('
          1      DB
3//20 2
        G. BRUTON
   THOMAS              URT
            DISTRICT CO
CLE K, U.S.
   R



                                                                   21cr184
                                                          Judge Robert M. Dow, Jr
                                                     Magistrate Judge Sheila M. Finnegan
Case:
  Case1:21-cr-00184 Document
        1:21-cr-10131-LTS    #: 1 Filed:
                          Document    1-303/22/21 Page 2 ofPage
                                           Filed 04/22/21  2 PageID
                                                                2 of 2#:2
